Citation Nr: 0631542	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  99-08 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a temporary total evaluation for hospital 
treatment in excess of 21 days for a service-connected 
disability, pursuant to 38 C.F.R. § 4.29.  

2.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The veteran had active service from June 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied entitlement to a temporary 
total rating for hospital treatment in excess of 21 days, 
and a June 2000 decision which denied the veteran's claim 
for an annual clothing allowance.  

A Travel Board hearing was scheduled for the veteran in 
January 2006 but, in December 2005, the veteran cancelled 
his request for a hearing.  Therefore, the case is now 
properly before the Board.

The claim of entitlement to an annual clothing allowance was 
previously before the Board in June 2003, at which time the 
Board remanded the claim for additional development.  
Additional development has been accomplished but, 
unfortunately, additional development is necessary.  

The claim of entitlement to an annual clothing allowance is 
addressed in the Remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification if further 
action is required on the part of the veteran.


FINDING OF FACT

The competent and probative evidence of record shows that 
the veteran has not been hospitalized in excess of 21 days 
for a service-connected disability.  




CONCLUSION OF LAW

The criteria for a temporary total rating for hospital 
treatment in excess of 21 days for a service-connected 
disability have not been met.  38 C.F.R. § 4.29 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted, in Pelegrini, the Court held in part that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial RO decision.  In 
the present case, this was done.  In December 2003, the RO 
sent the veteran a letter informing him of the types of 
evidence needed to substantiate his claim for a temporary 
total rating, and its duty to assist him in substantiating 
his claim under the VCAA.  The December 2003 letter informed 
the veteran that it was his responsibility to send medical 
records showing his service-connected disability required a 
surgery or treatment that required hospitalization of at 
least 21 days, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also advised that additional information and evidence was 
needed in support of his claim and that he should send 
information describing the additional evidence or the 
evidence itself.  This effectively informed him that he 
should provide any evidence in his possession that pertains 
to the claim regarding his disability rating.  

The Board finds that the content of the December 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity 
at that time to submit additional evidence.  Following the 
VCAA letter, the September 2004 Statement of the Case (SOC) 
was issued, which provided the veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its 
duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, since the 
claim is for a total (100 percent) rating and the effective 
date is established by law.  See 38 C.F.R. § 4.29(a) (2006).  
Therefore, any questions as to an appropriate disability 
rating or effective date to be assigned are therefore 
rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that an appellant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, at 54).

II.  Facts and Analysis

A temporary total disability rating (100 percent) will be 
assigned when it is established that a service-connected 
disability has required hospital treatment in a Department 
of Veterans Affairs or approved hospital for a period in 
excess of 21 days.  38 C.F.R. § 4.29.

The veteran has a single service-connected disability: a 
residual laceration wound to the right leg manifested by a 
10-cm long and 3-cm wide scar on his right calf muscle.  See 
October 2003 VA examination report.  On examination in 
October 2003, there was no pain to palpation and no 
adherence to the underlying tissue.  The skin surrounding 
the scar was smooth and of normal flesh tone, with no keloid 
formation and no inflammation or edema of the scar.

The veteran contends he is entitled to a temporary total 
disability rating because he was hospitalized over 21 days 
for his service-connected disability.  After carefully 
reviewing the evidence of record, the Board finds the 
preponderance of the evidence is against the grant of a 
temporary total evaluation under 38 C.F.R. § 4.29.  

Review of the record shows the veteran was admitted to the 
Butler VA Medical Center in Butler, Pennsylvania, from 
September 22, 2003, to November 5, 2003, with complaints of 
right knee and calf pain.  VA inpatient medical records 
reflect the veteran reported that, while walking up the 
stairs at home, he had turned at the top of the steps and 
noticed increased pain in his right calf.  Musculoskeletal 
problems noted in the hospital included generalized 
osteoarthritis, degenerative disc disease and degenerative 
joint disease of the lumbar spine, considered secondary to 
the aging process, and an old proximal fibular fracture, 
"that did apparently incur in service time."  During his 
hospital course, the veteran was found to have mild 
arthritis in the right knee and a severe sprain, with a 
possible partial rupture of the right soleus.  He underwent 
physical therapy to treat his chronic right leg pain; 
however, there were no clinical findings or diagnoses made 
with regard to the service-connected residual laceration 
wound (scar) on his right calf, including tenderness to 
palpation or adherence to the underlying tissue.  

The Board notes that the veteran's in-patient treatment 
summary reflects he had a "known war injury-gunshot wound to 
the right leg/fracturemidshaft fibula which had left him 
with chronic neuropathic/muscular pain in the right upper 
gastroc soleus and fibular area."  (In fact, the claims file 
shows no history of a gunshot wound, but reflects that the 
veteran was injured when a fellow GI operating a forklift 
while loading ammunition onto a ship struck the veteran.)  
Although the veteran appeared to have a history of fibular 
fracture and presented with complaints of right calf pain, 
there were no clinical findings related to the fracture of 
the right fibula.  The Board notes that, even if the veteran 
was treated for the fibula fracture during his 
hospitalization, service connection for residuals of a 
fracture of the right fibula with muscle damage had been 
denied in an October 2001 rating decision. 

The Board has carefully reviewed the evidence of record, 
inclusive of the VA inpatient treatment records dated 
September 22, 2003, to November 5, 2003, and finds there is 
no evidence the veteran required hospitalization for more 
than 21 days for his service-connected residual laceration 
wound on his right calf.  Although he complained of problems 
related to his right calf where the service-connected 
residual wound is located, there is no evidence that he was 
hospitalized for the service-connected residual wound, or 
even received treatment for the service-connected residual 
wound during his hospitalization in 2003.  The veteran has 
not identified any additional post-service period of 
hospitalization related to his service-connected disability.  
Therefore, a temporary total disability rating is not 
warranted under 38 C.F.R. § 4.29, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, 1 Vet. 
App. at 55.  


ORDER

Entitlement to a temporary total disability evaluation due 
to hospital treatment in excess of 21 days for a service-
connected disability pursuant to 38 C.F.R. § 4.29 is denied.


REMAND

The veteran is claiming entitlement to an annual clothing 
allowance because of a brace he wears on his right knee.  In 
his June 2000 notice of disagreement, the veteran stated 
that he wears a rubber brace, but that when he bends his 
knee the brace bunches up, and he thinks the bunching up 
will eventually tear his pants.  In a written statement, 
dated in November 2000, the veteran stated that the 
rubberized brace did, in fact, tear a hole in his slacks, 
and that he was recently given another knee brace with metal 
ribs to keep in it place.  


In April 2002, the Board determined that additional 
development was necessary in this case, to include obtaining 
medical records from the Butler VA Medical Center in order 
to determine whether the veteran was prescribed a left or 
right knee brace with metal ribs to keep it in place.  In 
June 2003, the Board remanded the veteran's claim because of 
new duty-to-assist regulation which required that the RO 
determine whether all essential evidence needed to consider 
the claim had been obtained.  In remanding the claim, the 
Board requested the RO ensure that all necessary evidentiary 
development be completed, ensure that notification and 
development action required by the VCAA be completed, 
readjudicate the veteran's claim, and issue an SSOC if the 
claim remained denied after RO consideration.

The U.S. Court of Appeals for Veterans Claims has held that 
compliance by the Board or the RO with remand instructions 
is neither optional nor discretionary.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  For the reasons set forth 
below, the Board finds that the instructions of the June 
2003 Remand were not fully complied with, necessitating 
another remand.

Review of the record reveals that medical records from the 
Butler VAMC, dated from May 2000 to December 2003, have been 
associated with the claims file.  However, there is no 
indication in the record that the requested additional 
development or consideration of the claim was completed.  In 
this context, the Board notes that the RO never sent the 
veteran a VCAA letter informing him of the information and 
evidence needed to substantiate his claim for an annual 
clothing allowance.  In addition, there is no evidence that 
the RO readjudicated the veteran's claim and issued an SSOC 
continuing the denial of the claim.  In fact, the record as 
it stands shows no additional development action after the 
June 2003 Remand.

The Board notes that the record contains an e-mail from the 
staff at the RO, dated June 2003, which purported to 
transfer the remand to the "VHA CO" because the veteran did 
not have a qualifying brace.  However, it is not clear to 
whom the appeal was transferred or whether the transfer was 
completed.


With respect to the merits of the veteran's claim for an 
annual clothing allowance, the Board notes it is still 
unclear from the medical evidence of record whether the 
veteran currently requires the use of a brace for his right 
knee which tends to wear out or tear his clothing.  In this 
context, the Board notes that, in June 2001, L.L., the 
prosthetics representative at the Butler VAMC, determined 
that the veteran uses a neoprene knee sleeve, which would 
not qualify him for a clothing allowance.  See also May 2000 
VA outpatient treatment record.  Subsequent VA outpatient 
records show the veteran wears a brace on his right knee but 
do not provide consistent information as to the type of knee 
brace he wears.  In October 2001, the veteran was noted to 
be wearing an elastic brace with magnets.  A February 2002 
note reflects the veteran was evaluated in the brace clinic 
but it was determined that no bracing was needed.  In April 
2003, the veteran reported that he as doing better with his 
right knee sleeve and shoe lift.  In September 2003, a 
physician noted the veteran had a knee brace with two bottom 
straps.  

Because the evidence of record does not provide adequate 
assistance in determining whether the veteran has a 
qualifying knee brace or other prosthetic device, the Board 
finds that a remand for a clarifying opinion is necessary in 
order to render a fully informed decision.  

During the pendency of this appeal, in March 2006, the Court 
of Appeals for Veterans Claims issued a decision in the case 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that enhanced VCAA notice may be needed in certain claims 
for compensation.  The Board is confident that the RO will 
effectuate the new requirements of the Court in this matter.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.	Arrange for a prosthetics representative 
at the Butler VA Medical Center to 
review the pertinent medical evidence 
and determine whether the veteran 
currently uses, or has ever used, a 
brace or other prosthetic device for his 
right knee which tends to wear out or 
tear his clothing.  If a prosthetics 
representative is not available, please 
forward this request to another 
individual knowledgeable about any 
prosthetic device the veteran may have 
been prescribed for his right knee 
disability.  

2.	Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


